[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 05-12994                    ELEVENTH CIRCUIT
                                                                         AUGUST 10, 2006
                                 Non-Argument Calendar
                         -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                        D.C. Docket No. 02-00586-CR-12-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,
                                                          Cross-Appellant,

                                           versus

CARLOS GARZA,

                                                          Defendant-Appellant.
                                                          Cross-Appellee.

               ----------------------------------------------------------------
                   Appeals from the United States District Court
                       for the Northern District of Georgia
               ----------------------------------------------------------------

                                    (August 10, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

      Carlos Garza appeals his 188-month sentence for conspiracy to possess with

intent to distribute at least 5 kilograms of cocaine hydrochloride and at least 500
grams of a mixture containing methamphetamine, in violation of 21 U.S.C. §§

841(b)(1)(A)(ii), (viii); and 846. No reversible error has been shown; we affirm.

      Garza argues that the district court clearly erred in determining that he was

responsible for 80 to 100 kilograms of cocaine. He contends that trial testimony

by Charles Anthony Brown about Garza’s drug transactions with Brown was too

ambiguous and contradictory for the district court to determine the quantity of

cocaine attributable to Garza. “We review a district court’s determination of the

quantity of drugs used to establish a base offense level for sentencing purposes

under the clearly erroneous standard.” United States v. Simpson, 228 F.3d 1294,

1298 (11th Cir. 2000). In reviewing the district court’s factual findings at

sentencing, “[w]e accord great deference to the district court’s credibility

determinations.” United States v. Gregg, 179 F.3d 1312, 1316 (11th Cir. 1999).

      “[T]he base offense level for a possession or a conspiracy drug offense is

ordinarily calculated by determining the quantity of drugs attributable to a

defendant.” United States v. Rodriguez, 398 F.3d 1291, 1296 (11th Cir. 2005)

(citing U.S.S.G. § 2D1.1(a)). “Where there is no drug seizure or the amount

seized does not reflect the scale of the offense, the court shall approximate the

quantity of the controlled substance.” U.S.S.G. § 2D1.1 cmt. n.12. For offenses




                                          2
involving at least 50 kilograms but less than 150 kilograms of cocaine, the base

offense level is 36. U.S.S.G. § 2D1.1(c)(2).

      In this case, the district court’s drug quantity calculation was based in large

part on Brown’s trial testimony. The district court concluded that Brown’s

testimony was credible, a determination that is entitled to great deference on

appeal. See Gregg, 179 F.3d at 1316. Because Brown’s testimony established that

Garza was responsible for 80 to 100 kilograms of cocaine, the district court did not

clearly err in determining that Garza’s base offense level was 36. See U.S.S.G. §

2D1.1(c)(2).

      AFFIRMED.




                                          3